         Case 1:19-cr-01195-MV Document 79 Filed 04/24/20 Page 1 of 12



                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                      Plaintiff,

v.                                                          Crim. No. 19-1195 MV

MANUEL DELGADO-SALAZAR,

                      Defendant.



                             MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on Defendant Manuel Delgado-Salazar’s (hereinafter

“Mr. Delgado”) Motion to Dismiss for Prosecutorial Vindictiveness. Doc. 71. The government

responded [Doc. 72] and Mr. Delgado replied [Doc. 73]. The Court, having considered the

motions, relevant law, and being otherwise fully informed, finds that the motion is not well-taken

and will be DENIED.

                                        BACKGROUND

       On April 24, 2019, a Grand Jury returned an indictment against Mr. Delgado alleging that

on or about March 28, 2019, he possessed with intent to distribute 500 grams and more of a mixture

and substance containing a detectable amount of methamphetamine, in violation of 21 U.S.C. §§

841(a)(1) and (b)(1)(A). Doc. 13. On February 16, 2020, Mr. Delgado filed his Motion to Dismiss

for Prosecutorial Vindictiveness. Doc. 71. In his motion, Mr. Delgado represents that during the

discovery phase of this case, Mr. Delgado “informed the government that he would be seeking to

suppress evidence in this matter.” Doc. 71 at 1. He represents that in response, “the prosecutor

threatened that if the Defendant did not debrief with the government, the prosecutor would bring

additional charges.” Id. Mr. Delgado attaches email correspondence between his attorney and the

                                                    1
           Case 1:19-cr-01195-MV Document 79 Filed 04/24/20 Page 2 of 12



government to support this assertion. See id., Def. Exs. 1, 2. He asserts that “at the time of the

prosecutor’s threat to enhance charges, the prosecutor lacked probable cause to support the charges

they argued they would bring against the Defendant if he refused to yield to the Government’s

demands.” Id. at 1. Mr. Delgado next represents that, despite the prosecutor’s threats, Mr. Delgado

“pressed forward and sought suppression of evidence pursuant to his Fourth Amendment Rights,

which tremendously upset the prosecutor in this matter. As anticipated, the prosecutor did not seek

to add additional charges against the Defendant as it threatened.” Id. at 1-2.

        The government responds that Mr. Delgado’s motion “is frivolous and should be denied.”

Doc. 72 at 1. The government argues that “[c]ounterintuitively, Defendant argues that the United

States acted vindictively in discussing but ultimately declining to bring additional charges against

him based on new evidence found on Defendant’s phones following the initial indictment.” Id.

(emphasis in original). The government argues that Mr. Delgado’s motion should be denied

because he has failed to meet his preliminary burden of establishing prosecutorial vindictiveness,

and even if he had met that burden, the government has established a legitimate, objective reason

for the conduct that Mr. Delgado characterizes as vindictive. Id. at 1-2.

        The government attaches as its Exhibit 1 the “complete email chain between the AUSAs

and Defendant’s counsel” in order to provide context for the two emails that Mr. Delgado attached

as exhibits. Doc. 72, Gov’t Ex. 1.1 The emails reflect that on August 19, 2019, the assigned

Assistant United States Attorneys (“AUSAs”) emailed Mr. Delgado’s attorney regarding the

possibility of a plea agreement. Doc. 72, Gov’t Ex. 1 at 7. Mr. Delgado’s attorney responded that

he was “still working the case,” and indicating that he believed there were suppression issues. Id.

at 6. The assigned AUSAs then responded that they had “just wanted to see if it’s worth putting


1
 The Government’s Exhibit 1 includes both of the emails provided as Defendant’s Exhibits 1 and 2, in addition to
additional email correspondence between the government and defense counsel.

                                                             2
            Case 1:19-cr-01195-MV Document 79 Filed 04/24/20 Page 3 of 12



together an offer,” and noted that “[i]t sounds like we’re headed for a suppression hearing, so I’ll

wait for the motion.” Id. at 5. On August 22, 2019, the assigned AUSAs again emailed Mr.

Delgado’s attorney, this time offering to set up a safety valve debrief prior to Mr. Delgado filing

his motion to suppress:

        I assume if Mr. Delgado is convicted he will assert that he is safety valve eligible
        for sentencing. As you know, he is required to fully and truthfully debrief in order
        to be safety valve eligible. We are willing to meet with him for a debrief, but it
        would need to be before any suppression motion is filed… By the time we have a
        decision on a suppression motion, any information he can provide in a debrief
        would be of little value to the government.

Id. at 4.

        Mr. Delgado’s attorney responded via email the next day, stating that he found the request

“strange” and asking if this is a “new process” by the U.S. Attorney’s office. Id. The assigned

AUSAs sent another email in response, in which they characterized the request as a “run-of-the-

mill request done in nearly every federal drug case,” and informed defense counsel that his client

could do a safety valve debrief “now or never” because the government “won’t sit down with him

after being forced to litigate a frivolous suppression motion. At that point, all of his intel will be

stale.” Id. at 3. In the same email, the assigned AUSAs stated:

        In my view, your client is not safety valve eligible based on his self-serving post-
        arrest interview with our case agent, during which he minimized his role and did
        not disclose all of his co-conspirators. We know better after examining the contents
        of his phones. Given his youth and criminal history, we’d like to give him an
        opportunity now to come clean and meet the qualifications of safety valve. That
        won’t preclude him from filing a suppression motion or electing to go to trial.

        I will tell you there is evidence of additional crimes on his phones. How he chooses
        to proceed here will impact our decision to supersede in this case, or bring
        additional charges at the close of this case. This will be the last opportunity for us
        to come to the table. After a suppression motion is filed, he can always elect to
        plead guilty, but it won’t be with the benefit of a plea agreement. And that would
        be risky because he would not be protected from later facing the additional crimes
        we have discovered.



                                                      3
            Case 1:19-cr-01195-MV Document 79 Filed 04/24/20 Page 4 of 12



        Another downside to that tack, is that we will oppose any continuances you seek.
        This is a very simple case for us to present. Your client was caught red-handed
        transporting a very large quantity of dope, and then admitted to everything on video.
        The evidence from his phone shows a more involved conspiracy than the one he
        admitted to, shows that he may have imported the meth into the country himself,
        and shows him in possession of and firing what appears to be a fully automatic
        weapon (which could also preclude his qualification for safety valve). It would be
        a very risky gamble to not lock us into a plea and solidify his qualification for safety
        valve.

Id. at 3.

        Counsel for Mr. Delgado responded to the government’s email on August 25, 2019, stating:

“Your email sounds like you are affording two choices: debrief now, or else.” Id. at 2. The assigned

AUSAs responded the following day, stating in relevant part:

        For your client’s sake, we are trying to be as transparent as possible about our intent
        going forward. At this point, we are willing to sit down with your client and
        facilitate a truthful debrief. If that debrief is truthful, we would seek a generous
        offer for your client… After you file a suppression motion, however, we will not
        be willing to resolve the case short of trial.

Id.

        The government represents that Mr. Delgado ultimately chose not to participate in a

debrief. Doc. 72 at 3. Mr. Delgado filed a Motion to Suppress Evidence on September 9, 2019.

Doc. 27. The Court held a two-day evidentiary hearing on the Motion to Suppress Evidence on

December 13, 2019, and December 18, 2019. The Court denied the Motion to Suppress Evidence

in a Memorandum Opinion and Order on January 13, 2020. Doc. 57. The government has not yet

brought any additional charges against Mr. Delgado. See Doc. 72 at 3.

                                     LEGAL FRAMEWORK

        “Whatever might be the situation in an ideal world, the fact is that the guilty plea and the

often concomitant plea bargain are important components of this country's criminal justice

system.” Bordenkircher v. Hayes, 434 U.S. 357, 361–62 (1978) (quoting Blackledge v. Allison,



                                                       4
            Case 1:19-cr-01195-MV Document 79 Filed 04/24/20 Page 5 of 12



431 U.S. 63, 71 (1977)). “In our system, so long as the prosecutor has probable cause to believe

that the accused committed an offense defined by statute, the decision whether or not to prosecute,

and what charge to file or bring before a grand jury, generally rests entirely in his discretion.” Id.

at 364.

          The government violates the due process clause of the United States constitution if, during

a criminal proceeding, it punishes a defendant for the exercise of his constitutional or statutory

rights. United States v. Raymer, 941 F.2d 1031, 1040 (10th Cir. 1991) (citations omitted).

However, a prosecutor does not violate the due process clause by carrying out a threat made during

plea negotiations to re-indict on more serious charges if a defendant does not plead guilty to the

offense with which he was originally charged. Bordenkircher, 434 U.S. at 365. “Because the very

purpose of instituting criminal proceedings against an individual is to punish, the mere presence

of a punitive motivation behind prosecutorial action does not render such action unconstitutional.”

United States v. Carter, 130 F.3d 1432, 1443 (10th Cir. 1997) (citation omitted).

          When a defendant raises a claim of prosecutorial vindictiveness, the defendant has the

burden of proof and must establish either (1) actual vindictiveness, or (2) a realistic likelihood of

vindictiveness which will give rise to a presumption of vindictiveness. Raymer, 941 F.2d at 1040

(citations omitted). If a defendant meets this initial burden, the burden shifts to the prosecution “to

justify its decision with legitimate, articulable, objective reasons.” Id. (citations omitted).

However, “[i]f the defendant does not meet his burden of proof…, the district court need not reach

the government justification issue.” Id. (citations omitted).

          With respect to actual vindictiveness, the question is whether the prosecutor’s actions were

“a direct and unjustifiable penalty for the exercise of a procedural right” by the defendant. Id. at

1041 (citing United States v. Goodwin, 457 U.S. 368, 384 (1982)). The Tenth Circuit instructs



                                                       5
          Case 1:19-cr-01195-MV Document 79 Filed 04/24/20 Page 6 of 12



courts to look for evidence of “hostility or punitive animus toward the defendant because [he]

exercised [a] specific legal right.” United States v. Battles, 745 F.3d 436, 459 (10th Cir. 2014)

(quoting Carter, 130 F.3d at 1443). To demonstrate actual vindictiveness, a defendant carries an

“onerous burden” and must demonstrate that the prosecutor was motivated by “genuine animus.”

United States v. Bustamante-Conchas, No. CR 13-2028 JAP, 2014 WL 12697358, at *4 (D.N.M.

July 16, 2014) (citations omitted), rev’d in part on other grounds, 850 F.3d 1130 (10th Cir. 2017).

This normally requires “direct evidence,” such as statements by the prosecutor. Id. (citations

omitted). “There is no vindictiveness as long as the prosecutor's decision is based upon the normal

factors ordinarily considered in determining what course to pursue, rather than upon genuine

animus against the defendant for an improper reason or in retaliation for exercise of legal or

constitutional rights.” Raymer, 941 F.2d at 1042 (quoting United States v. DeMichael, 692 F.2d

1059, 1062 (7th Cir. 1982)).

       With respect to a presumption of vindictiveness, the Supreme Court has explained:

       [I]n certain cases in which action detrimental to the defendant has been taken after
       the exercise of a legal right, the Court has found it necessary to ‘presume’ an
       improper vindictive motive. Given the severity of such a presumption, however—
       which may operate in the absence of any proof of an improper motive and thus may
       block a legitimate response to criminal conduct—the Court has done so only in
       cases in which a reasonable likelihood of vindictiveness exists.

Goodwin, 457 U.S. at 373. The Supreme Court has rejected a presumption of vindictiveness in

pretrial situations in which a prosecutor offers a defendant the choice either to plead guilty or face

more serious charges, “provided the prosecutor has probable cause on the more serious charges

and the defendant is free to accept or reject the offer.” Raymer, 941 F.2d at 1041 (citing

Bordenkircher, 434 U.S. at 667-68). “In the absence of procedural unfairness to the defendant, the

government may increase charges or make them more precise based upon new information or

further evaluation of the case.” Id. at 1042 (citation omitted). Courts must ask whether, “as a

                                                      6
          Case 1:19-cr-01195-MV Document 79 Filed 04/24/20 Page 7 of 12



practical matter, there is a realistic or reasonable likelihood of prosecutorial conduct that would

not have occurred but for hostility or punitive animus towards the defendant because he exercised

his specific legal right.” Id.

                                          APPLICATION

        First, the Court finds that Mr. Delgado has not established that the government acted with

actual vindictiveness. See Raymer, 941 F.2d at 1040. The Court has reviewed the email

correspondence between Mr. Delgado’s attorney and the assigned AUSAs which forms the basis

for Mr. Delgado’s claim, and finds to no evidence of actual vindictiveness. The government has

not acted with “hostility or punitive animus toward the defendant because [he] exercised [a]

specific legal right.” Battles, 745 F.3d at 459 (10th Cir. 2014) (quoting Carter, 130 F.3d at 1443).

There is no evidence to suggest that either the indictment itself, or any action taken by the

government during the course of the prosecution, was “a direct and unjustifiable penalty for the

exercise of a procedural right” by the defendant. Raymer, 941 F.2d at 1041 (citation omitted).

        Mr. Delgado argues that the government acted with actual vindictiveness because “the

prosecutor lacked, and continues to lack, probable cause to form the basis for the additional charges

that he threatened to bring if the Defendant refused to plea and debrief.” Doc. 71 at 4. He claims

that the prosecutor “merely threatened the defendant with additional charges in an attempt to

dissuade him from seeking suppression… [and thereby] vindictively sought to punish the

Defendant for asserting his constitutional rights.” Id.

        Mr. Delgado concedes that the government has not in fact brought any additional charges

as a result of his decision to litigate a suppression motion. His claim of actual vindictiveness hinges

not upon any actions actually taken by the government, but rather, on the “threat” to bring




                                                      7
           Case 1:19-cr-01195-MV Document 79 Filed 04/24/20 Page 8 of 12



additional charges. That “threat” consisted of the following statement made by the government in

an email to Mr. Delgado’s counsel:

        I will tell you there is evidence of additional crimes on his phones. How he chooses
        to proceed here will impact our decision to supersede in this case, or bring
        additional charges at the close of this case. This will be the last opportunity for us
        to come to the table. After a suppression motion is filed, he can always elect to
        plead guilty, but it won’t be with the benefit of a plea agreement. And that would
        be risky because he would not be protected from later facing the additional crimes
        we have discovered.

Doc. 72, Gov’t Ex. 1 at 3.2 The government’s email explained what evidence of additional crimes

it had discovered on Mr. Delgado’s phone that formed the basis for its statement that it may file

additional charges: “[t]he evidence from his phone shows a more involved conspiracy than the one

he admitted to, shows that he may have imported the meth into the country himself, and shows

him in possession of and firing what appears to be a fully automatic weapon…” Id.

        A prosecutor acts appropriately when he supersedes an indictment upon discovering

evidence of additional crimes, or when, upon reevaluating the evidence already in his possession,

he realizes that the evidence has a “broader significance” than the government initially understood.

Goodwin, 457 U.S. at 381; accord Raymer, 941 F.2d at 1042. As the Supreme Court has explained,

“[i]n the course of preparing a case for trial, the prosecutor may uncover additional information

that suggests a basis for further prosecution or he simply may come to realize that information

possessed by the State has a broader significance. Goodwin, 457 U.S. at 381.

        A prosecutor also acts appropriately when he informs a defendant that he is considering

superseding an indictment or filing additional charges if the defendant does not plead guilty. See

Bordenkircher, 434 U.S. at 365 (citation omitted) (noting that “a rigid constitutional rule that



2
  Mr. Delgado’s representation that “the prosecutor threatened that if the Defendant did not debrief with the
government, the prosecutor would bring additional charges” [Doc. 71 at 1] mischaracterizes this correspondence.


                                                           8
          Case 1:19-cr-01195-MV Document 79 Filed 04/24/20 Page 9 of 12



would prohibit a prosecutor from acting forthrightly in his dealings with the defense could only

invite unhealthy subterfuge that would drive the practice of plea bargaining back into the shadows

from which it has so recently emerged.”).

       When a court is analyzing a claim of actual vindictiveness, “the prosecutor's comments

must be taken in context.” Raymer, 941 F.2d at 1041. Here, the context demonstrates that the

government was not acting with actual vindictiveness when it informed Mr. Delgado’s attorney

that it was considering superseding the indictment or filing additional charges, and that Mr.

Delgado’s decision to engage in plea negotiations would influence the government’s decision with

respect to the additional charges. On the contrary, the government was “acting forthrightly in [its]

dealings with the defense.” Bordenkircher, 434 U.S. at 365. In its email, the government explained

that after examining the contents of Mr. Delgado’s phones, it learned that Mr. Delgado was not

forthcoming during his post-arrest interview with the case agent. Doc. 72, Gov’t Ex. 1 at 3. The

government offered him another opportunity to sit down for a safety valve debrief, and explained

that doing so “won’t preclude him from filing a suppression motion or electing to go to trial.” Id.

Two days later, in another email, the government explained that “[f]or your client’s sake, we are

trying to be as transparent as possible about our intent going forward.” Id. These statements by the

government are a far cry from the “hostility or punitive animus toward the defendant” that

characterizes actual vindictiveness. Battles, 745 F.3d at 459 (citation omitted).

       Furthermore, the government’s actions were “based upon the normal factors ordinarily

considered in determining what course to pursue, rather than upon genuine animus against the

defendant.” Raymer, 941 F.2d at 1042 (citation omitted). This is evidenced by the government’s

contemporaneous statement that its request for a safety valve debrief prior to a suppression motion

was a “run-of-the-mill request done in nearly every federal drug case.” Doc. 72, Gov’t Ex. 1 at 3.



                                                     9
         Case 1:19-cr-01195-MV Document 79 Filed 04/24/20 Page 10 of 12



       Accordingly, the Court finds that Mr. Delgado has not met his “onerous burden” to

establish that the prosecutor was motivated by “genuine animus.” Bustamante-Conchas, 2014 WL

12697358, at *4 (D.N.M. July 16, 2014) (citations omitted).

       Next, the Court finds that Mr. Delgado has not established a “realistic likelihood of

vindictiveness which will give rise to a presumption of vindictiveness.” Raymer, 941 F.2d at 1040

(citations omitted). The Supreme Court has held that there is no such presumption of vindictiveness

where a prosecutor offers a defendant the chance either to plead guilty or face more serious

charges, “provided the prosecutor has probable cause on the more serious charges and the

defendant is free to accept or reject the offer.” Raymer, 941 F.2d at 1041 (citing Bordenkircher,

434 U.S. at 667-68). Mr. Delgado argues that this Court should find a presumption of

vindictiveness because “the government threatened to enhance the Defendant’s charges knowing

it lacked probable cause to do so.” Doc. 71 at 5.

       Mr. Delgado asserts that his argument is “amply supported by the email correspondence

attached hereto.” However, the email correspondence, far from supporting Mr. Delgado’s

argument, supports the opposite conclusion: that the government was acting within the bounds of

Bordenkircher, which allows the prosecution to threaten more serious charges–based on probable

cause–if a defendant declines a plea offer. See Bordenkircher, 434 U.S. at 667-68. The

government’s email to defense counsel explains the evidence from Mr. Delgado’s phone which

forms the basis for the government’s contemplation of new charges: “I will tell you there is

evidence of additional crimes on his phone… The evidence from his phone shows a more involved

conspiracy than the one he admitted to, shows that he may have imported the meth into the country

himself, and shows him in possession of and firing what appears to be a fully automatic weapon…”

Doc. 72, Gov’t Ex. 1 at 3. Contrary to Mr. Delgado’s assertions, this email correspondence offers



                                                    10
           Case 1:19-cr-01195-MV Document 79 Filed 04/24/20 Page 11 of 12



no basis for the Court to conclude that the government’s threat to supersede the indictment was

not based on probable cause.3

         The mere fact that the government indicated that it may supersede the indictment or file

additional charges if Mr. Delgado did not accept a plea agreement prior to filing a motion to

suppress does not give rise to a presumption of vindictiveness. As the Tenth Circuit and the

Supreme Court have both explained, “changes in the charging decision that occur in the context of

plea negotiation are an inaccurate measure of improper prosecutorial ‘vindictiveness.’” Raymer,

941 F.2d at 1042 (quoting Goodwin, 457 U.S. at 379-80). A prosecutor is permitted to file

additional charges if an initial expectation that a defendant would plead guilty to lesser charges

proves unfounded. Id. (citing Goodwin, 457 U.S. at 380).

         In Goodwin, the Supreme Court explained that “[t]here is good reason to be cautious before

adopting an inflexible presumption of prosecutorial vindictiveness in a pretrial setting.” 457 U.S.

at 381. This is due partially to the fact that at the pretrial stage, “the prosecutor’s assessment of the

proper extent of prosecution may not have crystalized.” Id. The explained that additionally:

         [A] defendant before trial is expected to invoke procedural rights that inevitably
         impose some “burden” on the prosecutor. Defense counsel routinely file pretrial
         motions to suppress evidence; to challenge the sufficiency and form of an
         indictment; to plead an affirmative defense; to request psychiatric services; to
         obtain access to government files; to be tried by jury. It is unrealistic to assume that
         a prosecutor's probable response to such motions is to seek to penalize and to
         deter…

         A prosecutor should remain free before trial to exercise the broad discretion
         entrusted to him to determine the extent of the societal interest in prosecution. An
         initial decision should not freeze future conduct. As we made clear in



3
  Mr. Delgado also asks the Court to conclude that the government lacks probable cause for the threatened charges
based on the fact that “[t]he defendant refused the government’s offer and the government has failed to seek or obtain
a superseding indictment as threatened – the government lacks evidence to support the additional charges and has
always known it.” Doc. 71 at 5. Yet Mr. Delgado cites no authority which would support the conclusion that the
government lacks probable cause for certain charges merely because it has not sought or obtained an indictment on
such charges.

                                                              11
          Case 1:19-cr-01195-MV Document 79 Filed 04/24/20 Page 12 of 12



        Bordenkircher, the initial charges filed by a prosecutor may not reflect the extent
        to which an individual is legitimately subject to prosecution.

Id.

        Accordingly, the Court finds that Mr. Delgado has failed to establish a “realistic likelihood

of vindictiveness which will give rise to a presumption of vindictiveness.” Raymer, 941 F.2d at

1040 (citations omitted).

        Because Mr. Delgado has not met his burden to establish either actual vindictiveness or a

presumption of vindictiveness, the Court need not reach the issue of whether the prosecution has

justified its decision. Id.

                                         CONCLUSION

        IT IS THEREFORE ORDERED that Mr. Delgado’s Motion to Dismiss for Prosecutorial

Vindictiveness [Doc. 71] is DENIED.



Dated this 24th day of April, 2020.



                                                ___________________________________

                                                 MARTHA VÁZQUEZ
                                                 UNITED STATES DISTRICT JUDGE


 Román R. Romero                                   Matthew T. Nelson
 Attorney for Mr. Delgado-Salazar                  Assistant United States Attorney




                                                     12
